EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement (Form S-8) pertaining to the Support.com, Inc. 2010 Equity and Performance Incentive Plan (as Amended and Restated) of Support.com, Inc. of our reports dated March 7, 2014, with respect to the consolidated financial statements of Support.com, Inc. and the effectiveness of internal control over financial reporting of Support.com, Inc. included in its Annual report (Form 10-K) for the year ended December 31, 2013, filed with the Securities and Exchange Commission. /s/Ernst and Young LLP San Francisco, California March 7, 2014
